DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for domestic priority under 35 U.S.C. 119(e), 120, 121, 365(c), or 386(c) or indicate National Stage entry from a PCT application is acknowledged.
Information Disclosure Statement
The information disclosure statements submitted on 10/06/2020 and 11/19/2021 has been considered by the Examiner and made of record in the application file.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on 10/06/2020 as modified by the preliminary amendment filed on 10/06/2020.  Claims 1, 4, and 12-17 are now pending in the present application. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claims 1, 4, 12, 13, 15, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHAN (US 20190182718 A1) (hereinafter Shan).

Regarding claim 1, Shan discloses a method comprising:
receiving a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0098, “the source NG-RAN 308 may send a handover required message to the source AMF 312.”, par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) identifier (ID)” (that’s reads on the first information)… The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS… radio voice call continuity (SRVCC) handovers reads on the claimed handover a voice session);
determining a first network function (FIG. 3, SRVCC-IWKF 316) configured to facilitate communication with the second network (par. 0099, “At 4, the ;
transmitting, to the first network function, a relocation request comprising second information related to the voice handover request (FIG. 3, par. 0100, “At 5a, the SRVCC-IWKF 316 may send the PS-to-CS request message to the MSC server 320. The PS-to-CS request message may be the same message received from the source AMF 312; however, contents of the message may be updated by the SRVCC-IWKF 316 prior to being sent on to the MSC server 320.” The updated or any change on the message reads on second information); and
receiving, from the first network function, a relocation response indicating completion of a voice handover (FIG.3, par. 0112-0113, “At 10, the MSC server 320 may send a PS-to-CS response message to the SRVCC-IWKF 316… At 11, the SRVCC-IWKF 316 may send a PS-to-CS response message to the source AMF 312”),
wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access . 

Regarding claim 4, Shan discloses an apparatus (FIG. 3 for AMF 312 and the SRVCC-IWKF 316 or FIG. 1, AMF 112 and SRVCC-interworking function (IWKF) 108; FIG. 10, par. 0181, “a block diagram illustrating components, according to some example embodiments”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”) comprising:
a receiver (FIG. 10, par. 0181, “one or more communication resources 1030”) that receives a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0098, “the source NG-RAN 308 may send a handover required message to the source AMF 312.”, par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used fifth generation system (5GS) public land mobile network (PLMN) ;
a processor (FIG. 10, par. 0181, “one or more processors (or processor cores) 1010”) that determines a first network function configured to facilitate communication with the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, the mapping EPS security context reads on the claimed facilitate communication; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”); and
a transmitter (FIG. 10, par. 0181, “one or more communication resources 1030”) that transmits, to the first network function, a relocation request comprising second information related to the voice handover request (FIG. 3, par. 0100, “At 5a, the SRVCC-IWKF 316 may send the PS-to-CS request message to the MSC server 320. The PS-to-CS request message may be the same message received from the source AMF 312; however, contents of the message may be updated by the SRVCC-IWKF 316 prior to being sent on to the MSC server 320.” The updated or any change on the message reads on second information);
(FIG.3, par. 0112-0113, “At 10, the MSC server 320 may send a PS-to-CS response message to the SRVCC-IWKF 316… At 11, the SRVCC-IWKF 316 may send a PS-to-CS response message to the source AMF 312”); and
the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
Regarding claim 12, Shan discloses a method comprising:
receiving, at a single radio voice call continuity interworking function (FIG. 3, SRVCC-IWKF 316), a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316.” par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-generation radio access network (NG-RAN) to a universal terrestrial radio access network (UTRAN), wherein the PS-to-CS request message is to include an indication the handover is triggered by a 5G single radio voice call continuity (SRVCC) operation or a last-used ;
mapping security context information to second information used by the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, par. 0101, “the SRVCC-IWKF 316 may generate a UTRAN CS security context from the mapped EPS security context that was included in the PS-to-CS message received from the source AMF 312.”); and
selecting a mobile switching center server configured to facilitate voice handover in the second network based on the first information (FIG. 3, par. 0101-0106, “The SRVCC-IWKF 316 may send the UTRAN CS security context to the MSC server 320 in the PS-to-CS request message sent at 5a… At 5b, the MSC server 320 may send a prepare handover message to the target MSC 324. If the MSC server 320 receives the UTRAN CS security context in the PS-to-CS request message received from the SRVCC-IWKF 316, the MSC server 320 may send the UTRAN CS security context to the target MSC 320 in the prepare handover message”).
claim 13, as applied to claim 11 above, Shan discloses a wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
Regarding claim 15, Shan discloses apparatus (FIG. 3 for AMF 312 and the SRVCC-IWKF 316 or FIG. 1, AMF 112 and SRVCC-interworking function (IWKF) 108; FIG. 10, par. 0181, “a block diagram illustrating components, according to some example embodiments”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”; par. 0024, “the SRVCC-IWKF 108 may be a standalone function or collocated with an MME or the AMF 112”) comprising:
a receiver (FIG. 10, par. 0181, “one or more communication resources 1030”) that receives, at a single radio voice call continuity interworking function (FIG. 3, SRVCC-IWKF 316), a handover message comprising first information indicating a voice handover request to handover a voice session from a first network to a second network (FIG. 3, par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316.” par. 0203, “receiving a packet switch (PS)-to-circuit switch (CS) required message to trigger a handover from a next-; and
a processor (FIG. 10, par. 0181, “one or more processors (or processor cores) 1010”) that:
maps security context information to second information used by the second network (par. 0099, “At 4, the source AMF 312 may send a PS-to-CS request message to the SRVCC-IWKF 316. In some embodiments, the PS-to-CS message may include a mapped EPS security context from 5GS security context”, par. 0101, “the SRVCC-IWKF 316 may generate a UTRAN CS security context from the mapped EPS security context that was included in the PS-to-CS message received from the source AMF 312.”); and
selects a mobile switching center server configured to facilitate voice handover in the second network based on the first information (FIG. 3, par. 0101-0106, “The SRVCC-IWKF 316 may send the UTRAN CS security context to .
Regarding claim 16, as applied to claim 15 above, Shan discloses wherein the first network comprises a different mobile network technology than the second network (par. 0096, “The SRVCC HO procedure 300 may be a handover from an NG-RAN (for example, the source NG-RAN 308) to a UTRAN-CS.” The first network is Next Generation Radio Access Network (NG-RAN) and the second network is UTRAN-CS, universal terrestrial radio access network (UTRAN) circuit switched (CS)).
Allowable Subject Matter
Claims 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
HUAWEI TECHNOLOGIES CO., LTD. (WO 2019071877 A1) disclose VOICE SWITCHING METHOD AND RELATED DEVICE.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAHYAR KASRAIA N whose telephone number is (571)270-1772. The examiner can normally be reached Monday - Friday, 8:00 am - 5: 00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAFAEL PEREZ-GUTIERREZ can be reached on (571)272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/ALLAHYAR KASRAIA N/Primary Examiner, Art Unit 2642